Proceeding, initiated in this court pursuant to section 298 of the Executive Law, to review a determination of the State Human Rights Appeal Board, dated March 5, 1979, which affirmed an order of the State Division of Human Rights dismissing petitioner’s complaint. Petitioner’s complaints of age and sex discrimination against her employer were fully investigated and the State Division of Human Rights found there was no probable cause to believe that the employer had engaged in unlawful discriminatory practices. Since a review of the record considered as a whole discloses substantial evidentiary support for the later determination of the respondent board upholding that finding, we must confirm it (see Matter of Heron v Albany Law School of Union Univ., 57 AD2d 672). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.